UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form10-K ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 Or ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-12697 BPZ Resources,Inc. (Exact name of registrant as specified in its charter) Texas 33-0502730 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) 580 Westlake Park Blvd., Suite525
